DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 9 recites the limitation "the top side” in line 3.
 There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pat. Appln. Pub. 2013/0269986) in view of Hess et at.,  (US Pat. Appln. Pub. 2011/0101517, hereinafter Hess) and Saiki et al., (US Pat. 7317165, hereinafter Saiki).
.
Regarding claim 1, Sun discloses a wiring board/WB (110 in Fig. 2), comprising:
a core substrate (110 in Fig. 2; para 0024) having a top circuit layer at a top surface thereof, a bottom circuit layer at a bottom surface thereof (see metallization layers 142a and 144a respectively in Fig. 2; para0026) and an aperture (see the aperture with channel sidewalls 156 in Fig. 1D) extending from the top surface to the bottom surface thereof;
a heat dissipation slug/HDS (heat conducting device 170 in Fig. 2; para 0030)   disposed in the aperture of the core substrate; and 
a resin adhesive (182 in Fig. 2; para 0030) that has a given/first coefficient of thermal expansion (CTE) and fills a gap between a peripheral sidewall of the HDS and an inner sidewall of the aperture                       
(Fig. 1A-2).
Sun fails to teach: a) a plurality of modulators that have a second CTE lower than the first CTE and are dispensed in the resin adhesive to form a modified binding matrix, wherein a CTE of the modified binding matrix is lower than 40 ppm/ C; and b) the modulators having a width of more than 10 micrometers in the gap. 
 	Hess teaches a package having a resin with a given CTE wherein fillers/a plurality of modulators (fillers) are added to the resin to reduce a CTE of modified binding matrix/combined resin such that it is close to a CTE of a substrate to prevent CTE mismatch related problems (see para 0005-0006). Furthermore, added fillers include conventional alumina particles having size/width as high as 70 microns (see para 0005).  
	Saiki teaches conventional insulating resin substrates having a CTE ranging 2-8 ppm/C and a CTE of alumina being about 7.6 ppm/C (see col. 10, line 1- col. 11, line 13).
Combined teachings of Hess and Saiki teach a CTE of the modified binding resin matrix being around 2-8 ppm/C or lower than 40 ppm/ C and the modulators having a width of more than 10 micrometers.  
	Furthermore, the determination and selection of parameters including dimensions (width, size, thickness, surface area, etc.) and a type and a number of additives, fillers/particles, etc., in an encapsulating adhesive/resin, underfill resin/polymer, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired CTE, thermal conductivity, viscosity, and adhesion of a modified resin matrix.   
Sun, Hess and Saiki are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Sun, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Hess and Saiki so that the CTE mismatch can be reduced and the reliability can be enhanced in Hess’s WB. 

5.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pat. Appln. Pub. 2013/0269986), Hess et at., (US Pat. Appln. Pub. 2011/0101517, hereinafter Hess), Saiki et al., (US Pat. 7317165, hereinafter Saiki) and further in view of Sun (US Pat. Appln. Pub. 2012/0181696).

Regarding claims 16-17, Sun, Hess and Saiki teach substantially the entire claimed structure as applied to claim 1 above, wherein Sun teaches the HDS being an electrical isolator (see para 0034), but does not teach: a) the HDS having a top metal layer and a bottom metal layer at top and bottom sides thereof, respectively; and b) the top metal layer is electrically coupled to the bottom metal layer.
	Sun (2012 Pub.) teaches a HDS having conventional top and bottom conductive/ metal layers at top and bottom sides thereof, respectively (120, 122 and 124 respectively in Fig. 3E; para 0023) to improve thermal dissipation. The top and the bottom conductive/metal layers further being electrically connected through conventional through-substrate-vias (para 0023). 
 	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the limitations a)-b), as taught by Sun (2012 Pub.), so that the thermal and electrical performance can be enhanced in Sun, Hess and Saiki’s WB. 

Allowable Subject Matter
6.	Claims 2-8, 10-15, 18, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
7. 	The following is an examiner's statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a resin adhesive that has a first coefficient of thermal expansion and fills a gap between a peripheral sidewall of the heat dissipation slug and an inner sidewall of the aperture; and a plurality of modulators that have a second coefficient of thermal expansion lower than the first coefficient of thermal expansion and are dispensed in the resin adhesive to form a modified binding matrix having a width of more than 10 micrometers in the gap, wherein a coefficient of thermal expansion of the modified binding matrix is lower than 40 ppm/ C” and “the core substrate has a third coefficient of thermal expansion and the heat dissipation slug has a fourth coefficient of thermal expansion, wherein the first coefficient of thermal expansion is higher than both the third and the fourth coefficients of thermal expansion” in a wiring board having an aperture in a core substrate.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN PAREKH/Primary Examiner, Art Unit 2811